EXHIBIT 10.1

 

Updated 7-1-2019

 

Fawad Maqbool , <fmaqbool@amplitechinc.com>

 

RE:  Engagement Letter for Strategic Intellectual Property Consulting Services

 

Dear Fawad:

 

ipCapital Group (“ipCG”) appreciates the opportunity to assist you with
strategic intellectual property (IP) issues.  Based on our discussion with you,
ipCG understands that you are an experienced inventor with valuable IP that
improves Microwave Amplifier technology. Furthermore, the discussion about your
IP that AmpliTech continues to develop has considerable technical strength. We
also understand that your solution is capable of providing low noise
amplification even at higher frequencies, and moreover, the technology has the
potential to lead to patents that implement the system on an integrated circuit.
We also understand that you desire to position your IP to demonstrate value to
investors, partners, and/or M&A stakeholders.

 

SPECIFICS ON PROJECT

 

If you have any questions or require additional information, please feel free to
contact us at any time.  Thank you very much for your consideration.

 

Our proposal is designed to assist you via the following phases:

 

 

· Phase 1: Extract your invention concepts via our ipScan® process

 

 

 

 

· Phase 2: Develop an ipStory® to demonstrate the value of IP to current and
future investors

 

We look forward to applying our expertise, resources, knowledge of best
practices, and proprietary methods to help you meet your business objectives. 

 

This letter sets forth the terms of our proposed engagement and the services
that ipCG will perform for you.  We look forward to continuing our relationship
with you through this work.

 

Best regards,

 

John Cronin,

 

Chairman and Managing Director

 

ipCapital Group 

                                                 

[ampg_ex101img4.jpg] 

Enclosures:

 

1. Detailed Work Plan

 

2. Detailed Terms

 



  1

   



  

WORK PLAN

 

Phase 1: Extract invention concepts via the ipScan® process

 

Companies typically have a rich source of potential inventions that exist in the
heads of inventors, scientists, and engineers, who may struggle to find the time
and resources to properly capture those ideas and feed them into the IP
protection process, so that they can be managed.  ipCG will use a proprietary
ipScan® process (used over the last 21 years with great success at 100s of
companies) to extract existing concepts and then help to broaden them across
multiple thinking axes (time, supply chain, invention type, etc.) to capture
invention ideas from your personnel.  This potential IP will be categorized and
prioritized for selection of concepts for documentation, as described in phase
2. 

 

Phase 2:  Develop an ipStory® to demonstrate the value of IP to current and
future investors

 

ipCG will develop an objective, high-level presentation that communicates the
depth, breadth, power, and strategic value of your platform and IP portfolio.
ipCG will develop the presentation in a way that demonstrates the synergy of
your IP, and integrate the business value to the potential acquirer, a
high-level business, market, product, technology and IP integration.

 

Under the scope of this engagement, ipCG will perform the services described in
the table below entitled “Professional Services and Fees” (hereinafter referred
to as “Services”) in accordance with the following terms and conditions.

 

1. Professional Services and Fees

 

Professional Services

 

Fees

 

 

 

 

 

Total Cash and Equity

 

$ 30,000

 

 

 

 

 

 

Total
Cash                                                                                       

 

$ 10,000

 

 

 

 

 

 

Total Equity award payment once project is completed

 

$ 20,000

 

 



  2

   



 

2. Timing & Delivery. Work can begin upon acceptance of the terms in this
engagement letter. ipCG and YOU shall mutually agree upon a project schedule.

 

 

3. Resources. ipCG will work in a close, collaborative manner with you to
execute the Services. Because of the highly interactive nature of this work, the
availability of your management and key technical personnel will be critical to
the completion of the project. You agree to provide ipCG with its full
assistance and cooperation including, but not limited to, providing all
information as may be necessary or reasonable for ipCG to discharge its duties
under this engagement letter and making the appropriate your personnel available
to enable ipCG to obtain such information.

 

 

4. Compensation. Fees for the Professional Services areas stated in the
Professional Services Table. You agree to pay the balance of the fees for
Professional Services within 10 days from the date of the invoice. You shall pay
all charges and fees in U.S. Dollars.

 

 

5. Late Payment/Interest. If payment in full is not received within 15 days from
the invoice due date, as defined in mutually signed agreement(s), Client is
subject to interest fees, along with costs of collection incurred by ipCG,
including but not limited to, collection agency fees and reasonable attorney’s
fees (whether suit is brought to effect such collection). The interest fees will
be calculated per day of actual delay, from the due date of invoice, and based
on the maximum rate of interest or fee allowed by law.

 

 

6. Confidential Nature. ipCG and Client agree that the terms and conditions of
the Mutual Non-Disclosure Agreement executed by ipCG and Client simultaneously
herewith (“NDA”), shall govern and control the way Confidential Information
(defined below) is protected. The term Confidential Information shall have the
meaning set forth in the NDA.

 

Please confirm your agreement with the foregoing by signing a copy of this
letter and returning it to ipCG.  We are pleased to have this opportunity to be
of service to you.

 

[SIGNATURE PAGE FOLLOWS]

 



  3

   



 

Please confirm your agreement with the foregoing by signing a copy of this
letter and returning it to ipCG. We are pleased to have this opportunity to be
of service to you.

 

 

Best Regards,

 

ipCapital Group, Inc.

 

By: [ampg_ex101img5.jpg]

 

 

Name: John  Cronin

 

 

Title: Chairman and Managing Director

 

 

Date: 7-1-19

 

 

You agree to, accepts, and acknowledges the foregoing terms and conditions
pursuant to which ipCapital Group, Inc. will provide services to you.

 

 

By: /s/ Fawad Maqbool

 

 

Name: Fawad Maqbool

 

 

Title: Owner, President & CEO of AmpliTech, Inc.

 

 

Date:7-2-19

 

 

 



4



 